Title: To Thomas Jefferson from Christopher Gore, 27 September 1790
From: Gore, Christopher
To: Jefferson, Thomas



Sir
Boston Septr. 27. 1790.

On the last of August, I receiv’d your favor of the 12th of the same month, requesting information of such proceedings as had taken place, in the state of Massachusetts, since the treaty with Great Britain, which might be consider’d, by that nation, as infractions thereof; and likewise a complete collection of all the printed laws of this State.
None of the laws, enacted before the revolution, having been printed, since the year 1775, and the confusion of the times, from that period to 1781. has render’d a purchase of the laws, during those periods, very difficult; and occasion’d the delay, already taken place, in replying to your request. I have procur’d one volume of laws enacted, from the grant of Wm. and Mary’s charter, to the year 1772. This volume is more complete, than any I know of elsewhere, and was obtaind from a private gentleman, after fruitless endeavors to procure one at the common places of sale. I much doubt the success of my endeavors, to obtain the laws, between the periods of April 1775 and April 1781. The printer of the laws, during that time, can furnish me with only a few. I submit to you the propriety of obtaining all the printed laws, enacted within those periods, that can be purchased, and completing the set, by copies from the original rolls, in the office of the Secretary of the Commonwealth.  The laws passed between 1772 and 1775 are few in number, and probably not attainable. The originals, which ought to have been in the office of the Secretary, were mostly destroyed before the present government possess’d itself, of the official records of the province, after the expulsion of the british from Massachusetts. Such as remain can be copied, if you judge it expedient. The laws passed since July 1787 to the last session you will receive by post.
Mr. Otis is so obliging as to take charge of that volume which contains the laws between 1630 and 1772. Beside the laws, which I have before referr’d to, the Government of Massachusetts has always been in the habit of making others, under the denomination of temporary acts, and likewise, resolves, which differ from acts merely in the formalities, of passing them, by the legislature. The objects of resolves, are, generally, tho’ not always, of a personal nature. To procure them for the time past will be scarcely possible, but, if in your opinion, necessary to your office, I will chearfully endeavor to procure all that are attainable. The acts, called temporary, have been printed by themselves, and made perpetual, (in which case, they are with the volume of perpetual laws) as, on experiment, they prov’d beneficial. On the 10th of November 1784. the Legislature of this Commonwealth pass’d a resolve directing that judgment for interest, on debts due from citizens of America, to british subjects and absentees shoud be suspended. A copy of this resolve and one immediately suceeding it you have inclosed. From the time of passing this resolve to the 30th April 1787 the Judicial courts suspended rendering judgment for interest on such debts. By an act passed 29 Septr AD 1780 Entitled an act for carrying into execution a resolve of Congress of the 20th of March last, and for repealing certain clauses of an act, made in the year of our Lord one thousand seven hundred and seventy six, entitled “an act to prevent forging and altering bills of public credit, and for preventing the depreciation thereof, and for making the bills of credit of the United Colonies, and the bills of this government a tender in all payments; and for establishing a rule of depreciation” among other things it is enacted “that where any person has made a tender in bills of credit of this or the United States for the discharge of any debt, and the creditor has refused to receive the same, and shall hereafter bring his action for said debt, the judicial courts are empowered and directed, in all and every such case, that shall come before them to give judgment  therein, for the nominal sum of the present current money of the United States, or a sum equal thereto in the bills of credit emitted by this government agreeably to an act of Congress of the eighteenth of March last, in case the tender was made previous to the 1st day of January AD 1777, but in case the tender was made at any time, since the first day of January 1777, or at any time to Executors, administrators, agents, or attornies or to any other person, acting in trust, the justices of the court before whom such cause may be, shall direct the same to be heard and finally determin’d by reference thereof, to indifferent persons, mutually chosen by the contending parties; and in case they or their attornies shall neglect or refuse to appoint such referees, the said justices are authorized to appoint three indifferent persons, freeholders within the county where such cause shall be tried, which said referees so chosen or appointed, shall hear and finally determine such cause, as, to them, shall appear just and equitable, taking into consideration all the circumstances thereof.” On the 24 March AD 1784, the Legislature passed an act, entitled “An act for repealing two laws of this state, and for asserting the right of this free and sovereign Commonwealth, to expel such aliens as may be dangerous to the peace and good order of Government, and the 10th November 1784 An act entitled “An act in addition to an act made and pass’d the present year entitled an act for repealing two laws of this State and for asserting the right of this free and sovereign Commonwealth to expel such aliens as may be dangerous to the peace and good order of Government.” There are clauses, in these laws, which may be deemed infractions of the treaty between the United States and Great Britain, and soon after the peace, one man, a refugee, was, conformably to the directions of the act of the 24 March AD 1784, committed to the common goal; and afterwards sent off by the order of the Governor, with the advice of Council. I know of no other proceedings on the statutes of the 24 March and 10th November AD 1784 that can be thought infractions of the treaty with Great Britain.
On the thirtieth day of April AD 1787 the Legislature passed an act Entitled, “An act for repealing any act or parts of acts heretofore passed by the Legislature of this Commonwealth, which may militate with, or infringe the treaty of peace, enter’d into by the United States of America and Great Britain. Since the passing of that act the Supreme Judicial Court of this Commonwealth has solemnly determined that interest was equally due as principal, on  all debts due from citizens of America to British Subjects, or absentees, where, by the terms of the Contract, interest was payable thereon, and in all the judicial courts of the Commonwealth, judgment has been regularly and uniformly rendered for interest; as well as principal of debts due to british subjects in like manner as though they had been citizens of the United States, and, in the only case, which I know, that was committed to Referees, conformably to the act of the 29 Septr 1780. wherein an absentee was concern’d, a report was made by referees after the passing of the act of the 30th April AD 1787. An exception was taken to the rule of court ordering the cause to be submitted to referees, and to the report thereon, ‘that it was contrary to the treaty of the United States with Great Britain, which exception was held valid, and the Court rejected the report, set aside the rule, and gave judgment for the principal sum and the interest thereon due according to the words of the Contract. I have endeavor’d to state, according to your request, all the acts of the Executive, Legislative, or Judicial, that may be considered as infractions of the treaty made with Great Britain. The act of April 1787, absolutely repealing all laws, that are contrary to the treaty, remov’d the foundation of any future infraction thereof by the Judicial or Executive. The Judicial acts that may be considered as infractions being rendered null by that act of the Legislature I did not consider it within your intention, that copies of those adjudications or others on the subject since April 1787 shoud be forwarded, but if you chuse either I will send them to you. With great respect I am Sir Your very obed servt.,

C. Gore


P.S. Octo. 20. 1790. I have detained the foregoing in hopes of procuring a set of the laws from 1775 to 1781. but have been unsuccessfull.

